 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. tion and Southern California Conference of Carpenters. Case 21±CA±31019 May 12, 1997 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX AND HIGGINS Upon a charge and an amended charge filed by the spectively, the General Counsel of the National Labor Relations Board issued a complaint on July 12, 1996, struction, the Respondent, alleging that it has violated 
Section 8(a)(1) and (3) of the National Labor Relations Act. On September 19, 1996, the Respondent filed an answer to the complaint. rector for Region 21 approved an informal settlement agreement executed by the parties. However, by letter dated January 21, 1997, the Regional Director with-drew approval of the settlement on the ground that the Respondent had failed to comply with its terms. There-
after, on February 5, 1997, the Regional Director is-sued an amended complaint realleging the allegations contained in the original complaint. Although properly served copies of the charge, plaint. Accordingly, on April 22, 1997, the General Counsel filed a Motion for Summary Judgment with the Board. On April 23, 1997, the Board issued an 
order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be tions in the motion are therefore undisputed. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board's Rules and Regulations provide that the allegations in the 
complaint shall be deemed admitted if an answer is not less good cause is shown. In addition, the amended complaint affirmatively notes that unless an answer is 
filed within 14 days of service, all the allegations in the amended complaint will be considered admitted. Further, the undisputed allegations in the Motion for Summary Judgment disclose that the Region, by letter 
less, the Respondent failed to file an answer to the amended complaint. Although the Respondent did file an answer to the July 12, 1996 complaint, that answer was subsequently withdrawn by the explicit terms of the settlement agreement,1 gional Director's letter withdrawing approval of the settlement agreement. Thus, the Respondent's answer to the original complaint does not remain extant, and does not preclude summary judgment.2 Accordingly, in the absence of good cause being shown for the failure to file a timely answer, we grant 
the General Counsel's Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a California corporation, with its principal offices located at 120A 
South San Antonio Avenue, Ontario, California, has been engaged in the business of nonretail metal stud dustry. During the 12-month period ending July 12, 
1996, the Respondent, in conducting its operations de-scribed above, provided services valued in excess of struction, Inc., located within the State of California, each of which customers, in turn, within the same time 
tions goods valued in excess of $50,000 directly from points outside the State of California. We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), zation within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES scinded the next day, November 6, 1995. However, about November 9, 1995, the Respondent laid off Brake for 1 day, and about November 14, 1995, again discharged Brake. The Respondent engaged in the conduct described above because Brake joined or assisted the Union and ployees from engaging in these activities. 1 vides that approval of the agreement by the Regional Director ``shall constitute withdrawal of any Complaint(s) and Notice of Hearing 

sponse.'' 2See Signage Systems, 312 NLRB 1115 (1993); Orange Data, Inc., 274 NLRB 1018 (1985); and Ofalco Properties, 281 NLRB 84 
(1986). 323 NLRB No. 126  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD CONCLUSION OF LAW spondent has been discriminating in regard to the hire, or tenure, or terms, or conditions of employment of its employees, thereby discouraging membership in a labor organization, and has thereby engaged in unfair labor practices affecting commerce within the meaning 
of Section 8(a)(1) and (3) and Section 2(6) and (7) of the Act. REMEDY Having found that the Respondent has engaged in certain unfair labor practices, we shall order it to cease 
and desist and to take certain affirmative action de-cally, having found that the Respondent has violated Section 8(a)(3) and (1) by laying off and discharging 
Dave Brake, we shall order the Respondent to offer Brake full reinstatement to his former job or, if that tion, without prejudice to his seniority or any other rights or privileges previously enjoyed, and to make 
him whole for any loss of earnings and other benefits suffered as a result of the discrimination against him. Backpay shall be computed in accordance with F. W. Woolworth Co., 90 NLRB 289 (1950), with interest as prescribed in New Horizons for the Retarded, 283 quired to remove from its files any and all references to the unlawful layoff and discharges, and to notify the 
discriminatee in writing that this has been done. ORDER The National Labor Relations Board orders that the Respondent, Cornerstone Affiliates, Inc. d/b/a RMK Construction, Ontario, California, its officers, agents, successors, and assigns, shall 1. Cease and desist from nating against employees because of their union or concerted activities. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of 
the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Within 14 days from the date of this Order, offer Dave Brake full reinstatement to his former job or, if 
that job no longer exists, to a substantially equivalent position, without prejudice to his seniority or any other rights or privileges previously enjoyed. (b) Make Dave Brake whole for any loss of earnings 
nation against him, with interest, in the manner set forth in the remedy section of this decision. (c) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful lay-off and discharges, and within 3 days thereafter notify 
Dave Brake in writing that this has been done and that 
the layoff and discharges will not be used against him 
in any way. (d) Preserve and, within 14 days of a request, make available to the Board or its agents for examination 

ment records, timecards, personnel records and reports, 
and all other records necessary to analyze the amount 
of backpay due under the terms of this Order. (e) Within 14 days after service by the Region, post 
tached notice marked ``Appendix.''3 tice, on forms provided by the Regional Director for 


spondent and maintained for 60 consecutive days in 
conspicuous places including all places where notices 
to employees are customarily posted. Reasonable steps 

tices are not altered, defaced or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of 

ceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current 

spondent at any time since November 20, 1995. (f) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a 
responsible official on a form provided by the Region 
attesting to the steps that the Respondent has taken to 
comply. Dated, Washington, D.C. May 12, 1997 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins, Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD 3 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.''  RMK CONSTRUCTION 3 APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representative of their on choosing tion tected concerted activities WE WILL NOT criminate against employees because they engage in union or concerted activities. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, within 14 days from the date of the Board's Order, offer Dave Brake full reinstatement to 

stantially equivalent position, without prejudice to his 
seniority or any other rights or privileges previously 
enjoyed. WE WILL make Dave Brake whole for any loss of earnings and other benefits suffered as a result of the 
discrimination against him, with interest. WE WILL, within 14 days from the date of the Board's Order, remove from our files any reference to 
the unlawful layoff and discharges of Dave Brake, and WE WILL
charges will not be used against him in any way. CORNERSTONE AFFILIATES, INC. D/B/A RMK CONSTRUCTION 